DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 4, and 11-22 are pending in this application.  Claims 2, 3, and 5-10 have been cancelled.  Claims 1, 4, and 11-22 are rejected in this Office action.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over John et al (US 2015/0272184) for the reasons set forth in rejecting the claims in the last Office action.  
John et al (US 2015/0272184) teach the use of naringenin and a salt thereof to enhance sweetness comprising adding about 50 ppm to about 1000 ppm of naringenin (see entire document, especially claims 1 and 7).  John et al teach a natural sweetener including sucrose (see paragraph [0006]).  John et al teach sucrose solutions of at least 0.5% and 4.0% (Example I).
Enhancement of sweetness without reducing bitter taste would be obvious to that of John et al as the same components are used in the same amounts.

Claims 1, 4, and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Putter et al (US 2013/0136839) for the reasons set forth in rejecting the claims in the last Office action.  

The claims differ as to the specific amounts claimed.
Once the art has recognized the use of naringenin to enhance sweeteners then the selection and manipulation of amounts would be obvious, expected, and well-within the skill of the art.
It would have been obvious to a person of ordinary skill in the art to use the claimed amounts in that of Putter et al because the use of naringenin is known in the art.  The amount employed is dictated by personal preference and the desired final product.
All of the claim limitations have been considered.

Response to Arguments
Applicant's arguments filed March 9, 2021 have been fully considered but they are not persuasive.
Applicant argues that John et al does not specifically teach the benefits of the claimed range.
John et al (US 2015/0272184) teach the use of naringenin and a salt thereof to enhance sweetness comprising adding about 50 ppm to about 1000 ppm of naringenin (see entire document, especially claims 1 and 7).  The priority document teaches 0.5 ppm to 5000 ppm (claim 3) and 
Applicant argues that Putter et al is not directed to naringenin in the claimed range of 75 ppm to 200 ppm.
Putter et al (US 2013/0136839) teach a composition comprising a sweetener and a flavoring agent.  The flavoring can be naringenin (see entire document, especially claim 3).  Putter et al teach 0.01 wppm to 1000 wppm for the flavoring (see paragraph [0092]).  This is the same as is claimed.
Once the art has recognized the use of naringenin to enhance sweeteners then the selection and manipulation of amounts would be obvious, expected, and well-within the skill of the art.  
It is repeated that in the absence of a showing to the contrary, Applicant is using known components for their art-recognized function to obtain no more than expected results.  Applicant does not provide unexpected results for the specifically claimed range of 75 ppm to 200 ppm naringenin.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
May 4, 2021